Title: To James Madison from George Graham, 20 April 1815
From: Graham, George
To: Madison, James


                    
                        
                            Sir
                        
                        April 20th 1815
                    
                    Inclose a Blank Brevet Commission intended for Genl. Ripley, which you will be so good as to sign & return as soon as convenient.
                    I presume Mr. Dallas has written to you by this mail, but as I have not seen him this morning, and as he observed yesterday that Genl. Ripley wished to be Breveted for his conduct on the 25th of July, at Niagara, of which you recollect Genl. Brown complained; I have taken the liberty to enclose to you a Copy of the resolution of Congress of the 3d of November, and beg leave to suggest the propriety of inserting in the Brevet Commission the words of the resolution so far as they are applicable; which ought to satisfy Genl. Ripley, and could not possibly give any cause of displeasure to Genl. Brown. With Sentiments of the highest respect your obt. Sert
                    
                        
                            Geo: Graham
                        
                    
                